Citation Nr: 1400847	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-31 025	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for brain damage with memory loss, to include as a manifestation of an undiagnosed, chronic, multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2003 and from September 2005 to May 2006, to include a tour in the Persian Gulf.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied the benefits sought on appeal.

The Board notes that the memory loss issue has been previously characterized as simply memory loss. However, in an August 2009 statement, the Veteran stated that he suffered brain damage during his active military service, which caused his memory loss.  Further, the record indicates that the Veteran served in the Persian Gulf during the Persian Gulf War.  Therefore, the Board has recharacterized the issue as shown on the title page, to include all possible theories of entitlement for his claim.

The Board notes that, subsequent to the prior remand, service connection for posttraumatic stress disorder was granted in a May 2013 rating decision.  As this is a full grant of the benefit on appeal, this issue is no longer before the Board.


FINDINGS OF FACT

In June and July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J.A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


